                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


United States of America,                    Case No. 0:18-cr-00166-WMW-KMM

                   Plaintiff,

v.
                                                       ORDER ON
 Phillip Mark Reinhart,                         NONDISPOSITIVE MOTIONS

                    Defendant.


      This matter is before the Court on the government’s motion for discovery
and Phillip Mark Reinhart’s motions for disclosure, discovery, and inspection.
The Court held a hearing on the motions on November 14, 2018. The Court
enters the following Order resolving the parties’ nondispositive motions.

      1.    Government’s Motion for Discovery Pursuant to Federal Rules of
Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 [ECF No. 17].

      The government’s motion for discovery of information pursuant to Rule 16
of the Federal Rules of Criminal Procedure is GRANTED. The defendants shall
provide discovery and disclosure as required by the Fed. R. Crim. P. 16. If
Mr. Reinhart determines that he will offer expert testimony, he shall make
expert disclosures two weeks before trial.

      2.    Mr. Reinhart’s Motion for Pretrial Disclosure of 404(b) Evidence
[ECF No. 18].

      The motion is GRANTED. The government shall make the disclosures
required by Federal Rule of Evidence 404(b) two weeks before trial.




                                        1
      3.    Mr. Reinhart’s Motion to Compel Attorney for the Government to
Disclose Evidence Favorable to the Defendant [ECF No. 19].

      Mr. Reinhart’s motion for disclosure of information that must be provided
to the defense pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio v.
United States, 405 U.S. 150 (1972), and their progeny is GRANTED. These
cases place an ongoing obligation on counsel for the government to gather and
disclose evidence favorable to the defendant.

      4.    Mr. Reinhart’s Motion for Discovery and Inspection [ECF No. 20].

      Mr. Reinhart’s motion for discovery and inspection pursuant to Federal
Rule of Criminal Procedure 16 is GRANTED. The government shall continue to
comply with its discovery and disclosure obligations. The government shall
make expert disclosures in this case three weeks prior to trial.

      5.    Mr. Reinhart’s Motion for Discovery and Inspection of Products and
Records of Electronic Surveillance [ECF No. 21].

      Mr. Reinhart’s Motion for discovery and inspection of products and
records of electronic surveillance is GRANTED. The government indicates that it
has already disclosed all such evidence.

      6.    Mr. Reinhart’s Motion for Early Disclosure of Jencks Act Material
[ECF No. 22].

      Mr. Reinhart’s motion for early discovery of Jencks Act material is
DENIED. The Jencks Act provides that the government “need not produce
Jencks statements prior to a witness’ testimony on direct examination.” United
States v. Douglas, 964 F.2d 738, 741 & n.2 (8th Cir. 1992) (citing 18 U.S.C. §
3500(b) and discussing the government’s option to make earlier voluntary
disclosure, such as through an “open file policy”). Nothing in this Order
precludes the government from voluntarily disclosing Jencks Act material prior
to witness testimony at trial, and the government has indicated its intention to do



                                        2
so before trial in this case. The Court encourages the government to make such
disclosure even sooner than the customary three days prior to trial to avoid
unnecessary delays.

      7.    Mr. Reinhart’s Motion for Government Agents to Retain Rough Notes
and Evidence [ECF No. 23].

      The motion is GRANTED. Disclosure of rough notes is not required
pursuant to this Order.

      IT IS SO ORDERED.

Date: November 14, 2018                     s/ Katherine Menendez
                                            Katherine Menendez
                                            United States Magistrate Judge




                                        3
